Lahtinen, J.
Appeal from a decision of the Workers’ Compensation Board, filed August 11, 2004, which ruled that claimant did not sustain a causally related injury and denied her claim for workers’ compensation benefits.
Upon review of the entire record, there is substantial evidence to support the determination of the Workers’ Compensation Board that the injury sustained by claimant on April 22, 2000 has resolved and her continuing disability is the result of her preexisting extensive degenerative changes throughout her spine, scoliosis and spinal stenosis. While the record contains some evidence that would support the opposite conclusion, the resolution of factual discrepancies (see Matter of Gates v McBride Transp., 60 NY2d 670, 671 [1983]; Matter of Newton v Sears Roebuck & Co., 293 AD2d 862, 863 [2002]) and conflicting medical opinions lies within the province of the Board (see Matter of Gilman v Champlain Val. Physicians Hosp., 23 AD3d 860, 861 [2005]; Matter of Gentile-Cruz v Tri-State Empl. Servs., 23 AD3d 743, 744 [2005]).
Cardona, P.J., Crew III, Peters and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.